FILED
                               NOT FOR PUBLICATION                          DEC 29 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 CARLOS MENDOZA ESPIRITU;                          No. 05-76926
 ARACELI ESPIRITU,
                                                   Agency Nos. A071-625-801
               Petitioners,                                    A071-625-802

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Carlos Mendoza Espiritu and his wife, both natives and citizens of the

Philippines, petition for review of the Board of Immigration Appeals’ order

summarily affirming an immigration judge’s (“IJ”) decision denying their

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
application for withholding of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

determination of the governing statutes and regulations, Simeonov v. Ashcroft, 371
F.3d 532, 535 (9th Cir. 2004). We review factual findings for substantial evidence.

INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992). We deny the petition for

review.

       The IJ denied withholding of removal because he found that the New

People’s Army threatened petitioners for either criminal or commercial reasons.

Substantial evidence supports the IJ’s denial of relief because the petitioners did

not show they were or would be persecuted in the Philippines on account of a

protected ground. See id. at 483-84. Accordingly, petitioners’ withholding of

removal claim fails. See Ochoa v. Gonzales, 406 F.3d 1166, 1170-72 (9th Cir.

2005) (affirming BIA’s denial of asylum and withholding of removal where

petitioners failed to prove their persecution was on account membership in a

particular social group or imputed political opinion).

       PETITION FOR REVIEW DENIED.




JK/Research                                2                                     05-76926